NO.
12-11-00015-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
DEANTHONY
ANTRONE DEWS,                 '                 APPEAL
FROM THE 114TH
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '                 SMITH COUNTY,
TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
PER CURIAM
     Appellant
pleaded guilty to aggravated robbery, and the trial court assessed punishment
at imprisonment for eight years.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.   See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  The clerk’s record
contains a written waiver of the right to appeal signed by Appellant, his
counsel, and the trial court.  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion
delivered January 19, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)